        Case 1:18-cv-01580-RCL Document 32-11 Filed 10/23/20 Page 1 of 1


From:               Ellis, Melissa
To:                 Goldberg, Julia
Subject:            Change of Duty Station
Date:               Friday, June 10, 2016 4:48:50 PM




Hello Julia,



I hope you are doing good. I have a question for you regarding my team member Mark Miller whose duty station
was changed from DC to Oklahoma City a couple years ago. It is my understanding that Mark went home to care
for his sick wife and then he became sick himself. The agreement was at first temporary or episodic but they felt his
work performance at the time was good for the duties he was performing and they made a decision to change his
duty station. This was a decision made before all of the supervisors who are now in place in Budget. The medical
reasons behind the decision are not documented but his SF 50 was changed to reflect OK City.



Due to the nature of the job, we are now in a position where we feel it is best if his duty station was DC. Do you
know if I am able to change his duty station? He will not want to have to come back to DC to work, he has
mentioned this to me before. However, his job duties are similar in nature to all of the other budget analysts. I feel
his job performance would improve by him coming into DC at least 2 days a week.



Thank you,




Melissa Ellis

Branch Chief - Funds Control Branch

OCFO-Budget Planning & Analysis Division

Desk (202) 212-5626

BB (202) 701-5573




                                                                                                            Kirton - AFPD - 000068
